DETAILED ACTION
1.	Response to Applicant’s arguments filed 06/23/2022 with respect to pending claims 1-13 and 24-30. Claims 1, 2, 24 and 25 are amended.  This application is a 371 of international application PCT/CN2017/112940,  filed 11/24/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments, filed 06/23/2022 with respect to pending claims 1-13 and 24-30 have been fully considered but are moot due to new grounds for rejection necessitated by Applicant’s amendment.   Independent claims 1 and 24 have been amended to include – 
wherein before the transceiver transmits the first message to the first network device, or when the transceiver transmits the first message to the first network device, the transceiver is further configured to transmit first indication information to the second network device, wherein the first indication information is used for indicating that the terminal device is not capable of currently transmitting an uplink message to the second network device, or the first indication information is used for indicating a time when the terminal device is capable of transmitting an uplink message to the second network device..   
Applicants assert that the prior art of record alone or in combination fails to disclose the claims with the amended features noted above. 
Examiner:
The underlined portion of the claim language needs clarification. Where in the description and/or the drawings are these features described other than simply repeated in the text?  In basic terms, the transmission from a terminal (UE) to a base station (BS) or network device is carried on an uplink. So the claim is saying that before or while a UE performs an uplink transmission to a first BS, the UE performs another uplink transmission to a second BS indicating that the UE is currently unable to transmit  on the uplink to the second BS.  Then how is the indication information sent to the second BS?  
Islam teaches a UE sending scheduling requests (SR) via a first BS when the UE is currently ‘unable’ to send an uplink to a second BS.  [0056-0061\ and Figs.4 & 5.  
R2-1711563 discusses the UE may not operator on dual-Rx-dual-Tx on all band combinations or simply does not have two Tx or two Rx chains. In that case, UE-assisted information to help eNB and gNB scheduling and eNB and gNB coordination on scheduling may be used. (p. 1-2)
Examiner encourages Applicants to clarify the language so that we may advance prosecution of the case and to contact the Examiner should they wish to discuss these issues..  

List of cited references
US-2017/0290047 A1
Islam et al.
10-2017
3GPP TSG-RAN WG2 Meeting #99bis
R2-1711563
R2-1710156
10-2017




Claim Interpretation
Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification.) MPEP 2111.01 I.   
Claims 1 and 20 recite - a terminal device in dual-registration, wherein the terminal device is registered in a first network and a second network simultaneously.  Without further distinction this may be interpreted a number of ways.  For example, the terminal is able to, or has been authorized to, communicate with or access two or more access points and/or networks. One way to clarify the language may be to state - a UE performs the registration process for both LTE and NR networks and is currently dual registered with both networks.     

Allowable Subject Matter
Claims 3, 11 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-10, 12, 13, 24, 25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Islam (2017/0290047) in view of R2-1711563 and further in view of R2-1710156.

Regarding claim 1, Islam discloses – A method for wireless communication of a terminal device in dual-registration, wherein the terminal device is registered in a first network and a second network simultaneously (UE communicates with first and second networks. [0047-0048] and Figs. 1 & 4), 
transmitting, by the terminal device, a first message to a first network device, wherein the first network device is a network device in the first network (UE transmits a scheduling request (SR) through the first network to the eNB requesting resources (e.g., an uplink grant) in the second network [0052-0053]) and 
receiving, by the terminal device, configuration information transmitted by the first network device, (The eNB may then transmit the uplink grant to the UE in the first network. [0054-0055]) wherein the configuration information is used for indicating the terminal device to transmit an uplink message to a second network device within a first time period, and the second network device is a network device in the second network. (Based on the uplink grant, the UE may transmit an uplink transmission to the mmW base station in the second network. [0056-0057] and Figs. 2 & 4-6)
(The uplink grant informs the UE of the allocated resources. i.e. when and where to transmit the uplink data. Fig.2.)
Islam doesn’t expressly teach the UE as being dual-registered with the networks.
In an analogous art, R2-1711563 discusses LTE-NR dual-registration operations - In dual-registration mode, the UE is operating on two separate systems concurrently.  However, a few factors may limit the UE’s dual-Rx-dual-Tx full concurrency. For the non-ideal case optimizations may include eNB and gNB coordination on scheduling possibly with UE-assisted information to help eNB and gNB scheduling. (Sections 1-2 and Fig. 1)  R2-1710156 also discusses some of the limiting factors and suggests using a UE suggested Gap Pattern (should be rather called Away Pattern) to signal to the RRC Connected RAT, the subframes (or time period) the UE shall not be available for transmitting and/ or receiving in this system; and would rather be available on the other system. (Sections 1-2 and Fig. 1)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered combining the system and techniques of Islam in the LTE-NR dual-registration operations discussed in R2-1711563 and R2-1710156.  The modification of R2-1711563 and R2-1710156 with Islam would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.
Islam teaches and/or suggests that before the terminal device transmits the first message to the first network device, or when the terminal device transmits the first message to the first network device, the method further comprises: transmitting, by the terminal device, first indication information to the second network device, wherein the first indication information is used for indicating that the terminal device is not capable of currently transmitting an uplink message to the second network device.
Islam teaches a UE sending scheduling requests (SR) via a first BS when the UE is currently ‘unable’ to send an uplink to a second BS.  [0056-0061\ and Figs.4 & 5.  
R2-1711563 discusses the UE may not operator on dual-Rx-dual-Tx on all band combinations or simply does not have two Tx or two Rx chains. In that case, UE-assisted information to help eNB and gNB scheduling and eNB and gNB coordination on scheduling may be used. (p. 1-2)

Regarding claim 2,  R2-1710156, with Islam teaches the first indication information is used for indicating a time when the terminal device is capable of transmitting an uplink message to the second 3network device. (R2-1710156 gap information combined in the SR of Islam would have indicated the inability of the UE to communicate with the second network and a time for transmitting a message (Sections 1-2) which is also implied in Islam. [0060-0061])

Regarding claim 3,  R2-1710156, with Islam teaches and/or suggests the first indication information comprises a second time period, and the first indication information is used for indicating that the terminal device is not capable of transmitting an uplink message to the second network device within the second time period. (R2-1710156 gap information combined in the SR of Islam would have indicated the inability of the UE to communicate with the second network (Sections 1-2) which is also implied in Islam. [0060-0061])

Regarding claim 4, Islam teaches before the terminal device receives the configuration information transmitted by the first network device, the method further comprises: transmitting, by the terminal device, second indication information to the first network device, wherein the second indication information is used for indicating that the terminal device needs to transmit at least one of uplink data, a paging response, and a location update request to the second network device. (the uplink transmission component may provide an indication of an uplink transmission that is to be transmitted in the second network. ([0075] and Fig. 4)

Regarding claim 5, Islam teaches the first message comprises at least one of uplink data [0056, 0060-0061], a paging response, and a location update request.

Regarding claim 6, Islam teaches transmitting, by the terminal device, the uplink message to the second network device, wherein the uplink message comprises at least one of uplink data, a paging response, and a location update request. (Based on the uplink grant, the UE may transmit an uplink transmission to the mmW base station. [0056, 0060-0061])

Regarding claim 7, Islam teaches the terminal device does not support simultaneous uplink transmission in the first network and the second network. [0050-0052]                         Also, R2-1710156 discloses the UE may or may not be able to perform this in both the Systems in parallel depending on its capability.(Section 2 and Fig. 2)

Regarding claim 8, R2-1711563 Islam discloses the first network is a Long Term Evolution (LTE) network, the second network is a New Radio (NR) network; or the first network is an NR Network, the second network is an LTE network; or the first network is an NR network, the second network is an NR network; or the first network is an LTE network, the second network is an LTE network. (Sections 1-2 and Fig. 2)

Regarding claim 9, the analyses used for claims 1-3 applies as the claims contain similar features.
Regarding claim 10, the analysis used for claim 2 applies.
Regarding claim 12, the analysis used for claim 4 applies.
Regarding claim 13, the analysis used for claim 5 applies.

Regarding claim 24, the analysis used for claim 1 applies as the claims contain similar features. Also, see Islam terminal at Fig. 7.
Regarding claim 25, the analysis used for claim 2 applies.
Regarding claim 27, the analysis used for claim 4 applies.
Regarding claim 28, the analysis used for claim 5 applies.
Regarding claim 29, the analysis used for claim 6 applies.
Regarding claim 30, the analysis used for claim 7 applies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643